Title: To George Washington from Nicholas Cooke, 6 September 1776
From: Cooke, Nicholas
To: Washington, George

 

Sir,
Providence September 6th 1776.

The Necessity which caused the unexpected Evacuation of Long-Island hath alarmed the General Assembly of this State, as it seems that Communications cannot be kept open with an Island where the Enemy’s Ships can approach. This hath filled us with Apprehensions for the Town of Newport and the Island of Rhode-Island, which are of so great Importance to this and the other United States. Upon which the Assembly have thought proper to appoint John Collins, Joshua Babcock, and Joseph Stanton Esquires a Committee to wait upon your Excellency, to acquaint you with the State of this Government, and to confer with you upon the best Measures to be taken for its Defence, and with Respect to the Island of Rhode Island. I beg the Favour of your Excellency to treat them with the most entire Confidence, and have no Doubt but that the same Disposition which hath always induced you to manifest your Regard to this State will induce you to give us your best Advice and Assistance.
Upon receiving Information of the landing of the Enemy upon Long-Island, and a Letter from Governor Trumbull acquainting us with your Request that a Body of Men might be thrown upon the East End of that Island, this State ordered the whole Brigade with the Two Gallies and a sufficient Quantity of Provisions and Ammunition to proceed to that Island, and ordered them to be replaced by the Militia of the State. We exerted ourselves to get them in Readiness, and some of them were under Orders to proceed, when we received the most uncertain and aggravated Accounts of the Evacuation of Long-Island, which occasioned us to stop the Men until we could receive Intelligence to be depended upon; which we did not gain until the last Evening. I beg Leave to observe to your Excellency the Advantages that may accrue to the common Cause from the several States having early and authentick Intellignece of all Matters of Importance that shall happen, and to request your Excellency to favour us with Accounts of every Thing material. I have the Honor to be with every Sentiment of Esteem and Respect Sir Your Excellencys Most obedt humble Servant

Nichs Cooke

